—In a matrimonial action, the defendant husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Nassau County (Wager, J.), entered July 6, 1982, which, inter alia, upon granting the plaintiff wife a divorce, made awards to the plaintiff of maintenance and child support; made an equitable distribution of marital property; awarded certain sums to the plaintiff for necessaries, arrears in support and counsel fees; gave custody of the infant children of the parties to the plaintiff; and awarded certain visitation to the defendant.
Judgment modified, on the law, by deleting the third decretal paragraph thereof, regarding visitation, and substituting therefor the provision of the stipulation of the parties, made in open *490court, concerning visitation. As so modified, judgment affirmed, insofar as appealed from, with costs.
For reasons stated in the memorandum decision of Justice Wager at Special Term, we affirm the judgment, insofar as appealed from, with the exception of the provision on visitation. At trial, the parties stipulated in open court, with the court’s approval, to include in the judgment a provision on visitation included in an unexecuted stipulation of settlement. While the judgment included most of the elements of this provision, it failed to include several others. The judgment should be modified to include the entire provision as stipulated. Mollen, P. J., Gibbons, Thompson and Bracken, JJ., concur.